Citation Nr: 1235189	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  10-06 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for myalgia of the lower extremities claimed as resulting from medication prescribed by VA.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from February 1963 to November 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In the course of this appeal, the appellant requested a hearing before a member of the Board.  A video hearing was scheduled for March 2012; however, he failed to appear on the scheduled date, and failed to provide an explanation regarding his absence.  Thus, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704.  


FINDING OF FACT

Myalgia of the lower extremities is not proximately due to carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA in the provision of prescription medication, and is not the result of an event that was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for myalgia of the lower extremities have not been met.  38 U.S.C.A. § 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.361 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  In an April 2009 letter, the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Additionally, the April 2009 letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was issued prior to the adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the pending appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA medical records.  He has also been afforded a VA medical examination and opinion in May 2011.  The Board notes that the VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  In March 2012, the Veteran was scheduled to testify before a Veterans Law Judge, but declined, without explanation, to report for his hearing.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.  

The Veteran seeks compensation pursuant to 38 U.S.C.A. § 1151 for myalgia of the lower extremities allegedly resulting from the use of prescription medication provided by VA.  The law provides that compensation may be paid for a qualifying additional disability not the result of the Veteran's willful misconduct, caused by hospital care, medical or surgical treatment, or examination furnished the Veteran when the proximate cause of the disability was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not recently foreseeable.  38 U.S.C.A. § 1151. 

The regulations provide that benefits under 38 U.S.C.A. § 1151(a) for claims received by VA on or after October 1, 1997, as in this case, for additional disability due to hospital care, medical or surgical treatment, examination, require actual causation not the result of continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361.  

If additional disability is shown to exist, the next consideration is whether the causation requirements for a valid claim have been met.  In order to establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in the Veteran's additional disability.  See 38 C.F.R. § 3.361(c)(1).  

In addition, the proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  It must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability, and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's, informed consent.  To establish the proximate cause of an additional disability or death, it must be shown that there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination.  Whether the proximate cause of a Veteran's additional disability or death was an event not recently foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d).  

VA medical treatment records confirm the Veteran's prescribed use of simvastatin since at least April 2000.  VA records further confirm he continued to use this medication into 2009.  In numerous places within the clinical records, the Veteran was asked, in conjunction with his simvastatin use, to report any unexplained muscle pain or weakness to his medical care provider.  In January 2009, the Veteran sought treatment at a VA emergency room, reporting a two-week history of bilateral leg pain and soreness intermittently.  He denied any specific injury.  His pain was worse in the morning and with activity.  X-rays were negative.  The diagnostic impression was of myalgia, and he was advised to discontinue simvastatin.  On follow-up in February 2009, he reported continuation of his pain, although it was "slowly improving."  Per his doctor's orders received in January 2009, he had discontinued simvastatin use approximately two weeks ago.  

A VA orthopedic examination was afforded the Veteran in June 2009, at which time he reported a recent history of bilateral thigh pain with onset in approximately January 2009.  He reported using simvastatin for 13 years prior to this event.  Describing his pain, he stated it was worse with use of his lower extremities.  After physical and X-ray evaluation of the Veteran, the VA examiner, a physician's assistant, diagnosed bilateral thigh pain, etiology undetermined.  Regarding the nexus, if any, between the Veteran's thigh pain and his use of medication prescribed by VA, the examiner noted that the Veteran used simvastatin for approximately 13 years before he experienced his reported bilateral thigh pain.  Nevertheless, the examiner could not offer an opinion regarding the etiology of the Veteran's thigh pain without resorting to speculation.  This opinion was cosigned by a VA physician.  

In May 2011, the Veteran's file was presented to a VA physician, K.A.D., M.D., for a medical opinion.  Dr. D. reviewed the file, including the Veteran's VA and private medical treatment records.  Regarding the onset of the Veteran's bilateral thigh pain, Dr. D. noted that "the statin therapy in question is as likely as not to have caused the elevation of [creatine kinase] noted in January 2009 and is consistent with his complaint then" of bilateral thigh pain.  The examiner next noted that the fact the Veteran's symptoms continued after he discontinued usage of this medication suggested the Veteran had another disorder which was not as likely as not to be related to his use of simvastatin.  According to the examiner, the resolution of the reported pain with discontinuation of the medication was a "hallmark" of statin-induced myalgia.  Dr. K. cited to a medical study which determined that in patients with myalgia following statin use, 93 percent reportd resolution of their myalgia within six months of discontinuance of statins.  Because the Veteran has continued to report myalgia for two years after ceasing his statin use, "statins would not be the cause of [his] current condition."  

The examiner also noted that once VA became aware of the Veteran's symptoms, he was told to discontinue his use of statins.  While statins are the preferred medication for the management of elevated lipids, myalgias are a well-documented possible side-effect.  Thus, Dr. D. concluded VA medical care providers "acted appropriately" in discontinuing the Veteran's statin use once they became aware of his muscle pain.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of compensation pursuant to 38 U.S.C.A. § 1151.  In deciding the Veteran's claim under § 1151, the threshold question which must be addressed is whether VA hospital care, medical or surgical treatment, or examination caused the claimed disability.  Here, the Board finds that it did not.  First, as noted by the June 2009 examiner, the Veteran used simvastatin for many years prior to the manifestation of any myalgia of the lower extremities.  Upon manifestation of lower extremity pain in January 2009, he was advised by VA medical care providers to discontinue his use of this medication, and the following month, he reported slow improvement in his symptoms.  The Veteran has not alleged, and the medical record does not suggest, that VA's provision of statins to him constituted carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part.  The Veteran was noted to have elevated cholesterol, and statins are the "preferred medication" for the management of this finding, according to the May 2011 examiner, Dr. D.  Furthermore, the Board notes that the Veteran himself reported regular use of simvastatin for many years without incident prior to January 2009.  On several occasions prior to that date, the Veteran was informed of the risk of myalgia as a side effect, and advised to report any muscle pain or weakness to his care providers.  Prior to January 2009, he did not report any such symptoms.  Dr. D. further noted that while the Veteran's initial January 2009 myalgia was likely the result of statin use, this was a "well-documented" potential side effect, and thus an ordinary risk of the treatment provided, and not an event not reasonably foreseeable.  

Moreover, VA care providers acted properly in advising the Veteran in January 2009 to discontinue his statin use, a recommendation which was "appropriate" and in the "Veteran's best interests", according to Dr. D.  That the Veteran continued to experience myalgia of the lower extremities two years later suggested to Dr. D. that any current myalgia is less likely than not unrelated to statin use, as 93 percent of patients reported resolution of such symptoms within six months of discontinuation of statin use.  

The Veteran has himself alleged that his myalgia is the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical care, or was otherwise an event not recently foreseeable.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In the present case, the Veteran is certainly competent to report such observable symptomatology as muscle pain and weakness of the lower extremities, and the Board finds such assertions credible in the present case.  He is also competent to report etiological opinions provided to him by a medical expert, as he has done in the present case.  Id.  Thus, his assertions as to the cause of his myalgia are accepted as competent by the Board.  Nevertheless, the Board finds the May 2011 opinion by Dr. K. to carry greater probative credibility and probative weight, as compared to the Veteran's opinion.  While Dr. K. did conclude that statin use was likely the initial cause of the Veteran's myalgia in January 2009, Dr. K. also determined that such myalgia likely resolved with the Veteran's discontinuance of this medication, and any current myalgia was likely unrelated to statin use.  In reaching this conclusion, Dr. K. drew not only upon his own expert medical knowledge as a physician, but also cited a medical study regarding myalgia resulting from statin use.  For these reasons, the Board finds Dr. K.'s opinion carries more probative weight as compared to the Veteran's assertions.  

In summation, the Veteran has not shown that his claimed myalgia is the result of any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part.  Both the prescription and continuation of his simvastatin prior to January 2009 was proper given the Veteran's cholesterol levels and, upon his report of myalgia, a known potential side-effect of which he was informed by VA, his medication was properly discontinued, and his statin-induced myalgia was expected to resolve.  Any current myalgia is, according to Dr. D., the less likely than not related to statin use, and is the result of a separate disorder.  In the absence of any probative evidence to the contrary, the Veteran's claim for compensation under 38 U.S.C.A. § 1151 must be denied.  


ORDER

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for myalgia of the lower extremities, claimed as resulting from medication prescribed by VA providers, is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


